UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 00-2079



STANLEY SPITZER; ROSE SPITZER,

                                             Plaintiffs - Appellants,

          versus


TRANS UNION, LLC,

                                                Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Elizabeth City. Terrence W. Boyle,
Chief District Judge. (CA-99-24)


Submitted:   December 29, 2000             Decided:   February 7, 2001


Before WILKINS, MOTZ, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Stanley Spitzer, Rose Spitzer, Appellants Pro Se.      Keith Alan
Williams, Greenville, North Carolina; Bruce S. Luckman, SATZBERG,
TRICHON, KOGAN & WERTHEIMER, Philadelphia, Pennsylvania, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Stanley and Rose Spitzer appeal the district court’s order

granting summary judgment to Defendant in this action alleging

violations of the Fair Credit Report Act.     We have reviewed the

record and the district court’s opinion and find no reversible

error.   Accordingly, we affirm on the reasoning of the district

court. Spitzer v. Trans Union, LLC, No. CA-99-24 (E.D.N.C. Aug. 2,

2000).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                 2